DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 is objected to because of the following informalities: at line 4, “proportion” should apparently read --proportional--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
At line 3 of claim 1, it is unclear what constitutes “a digital medical experience” as it could be a virtual data set loaded onto a computer or it could be a tangible set of images.  
At line 15 of claim 1, it is unclear if “sensory representations of the set of elements” is the same as or different than “sensory representations of a set of elements” recited at line 7. 
At line 7 of claim 2, it is unclear if “sensory representations of the set of elements” is the same as or different than “sensory representations of a set of elements” recited at line 7 of claim 1. 
At line 10 of claim 3, it is unclear if “sensory representations of the set of elements” is the same as or different than “sensory representations of a set of elements” recited at line 7 of claim 1. 
At line 5 of claim 5, it is unclear if “visual objects” is the same as or different than “visual objects” recited at line 3 of claim 5.  
At line 7 of claim 5, it is unclear if “visual objects” is the same as or different than “visual objects” recited at line 3 of claim 5.  
At line 9 of claim 5, it is unclear if “visual objects” is the same as or different than “visual objects” recited at line 3 of claim 5.  
At line 6 of claim 6, it is unclear if “a set of speakers” is the same as or different than “a set of speakers” recited at line 6 of claim 5.  
At line 12 of claim 6, it is unclear if “a digital scent device” is the same as or different than “a digital scent device” recited at line 9 of claim 5.  
14.	Claim 11 at line 9 recites the limitation "the sensitivity of the user to auditory stimuli".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is --the sensitivity to auditory stimuli--.
15.	Claim 11 at line 10 recites the limitation "the sensitivity of the user to tactile stimuli".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is --the sensitivity to tactile stimuli--.
16.	Claim 11 at line 10 recites the limitation "the sensitivity of the user to olfactory stimuli".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is --the sensitivity to olfactory stimuli--.
17.	At line 1 of claim 12, it is unclear if “sensory representations of the set of elements” is the same as or different than “sensory representations of a set of elements” recited at line 7 of claim 1. 
18.	At line 3 of claim 14, it is unclear if “a rate proportional to the heart rate of the user” is the same as or different than “a rate proportional to a heart rate of the user” recited at line 5 of claim 13.
19.	Claim 15 at line 5 recites the limitation "the user’s rate of respiration".  There is insufficient antecedent basis for this limitation in the claim.  
20.	At line 10 of claim 16, it is unclear if “sensory representations of the set of elements” is the same as or different than “sensory representations of a set of elements” recited at line 7 of claim 1. 
fourth time” as there is no previous recitation of a third time.  
22.	Claim 17 at line 2 recites the limitation "the third time".  There is insufficient antecedent basis for this limitation in the claim.  
23.	At line 2 of claim 17, it is unclear what constitutes “a third value” as there is no previous recitation of a second value.  
24.	At line 4 of claim 17, it is unclear what constitutes “a fourth difference” as there is no previous recitation of a second or third difference.  
25.	Claim 17 at line 6 recites the limitation "the second difference".  There is insufficient antecedent basis for this limitation in the claim.  
26.	Claim 17 at line 9 recites the limitation "the second value".  There is insufficient antecedent basis for this limitation in the claim.  
27.	Claim 17 at line 10 recites the limitation "the second sensory output magnitude".  There is insufficient antecedent basis for this limitation in the claim.  
28.	At line 12 of claim 17, it is unclear if “sensory representations of the set of elements” is the same as or different than “sensory representations of a set of elements” recited at line 7 of claim 1. 
29.	At line 10 of claim 18, it is unclear if “sensory representations of the set of elements” is the same as or different than “sensory representations of a set of elements” recited at line 7 of claim 1. 
30.	Claim 19 at line 2 recites the limitation "the user has sustained the target physiological state for a predetermined duration".  There is insufficient antecedent basis for this limitation in the claim.  

32.	Claim 19 at line 8 recites the limitation "determining that a second difference…".  There is insufficient antecedent basis for this limitation in the claim.  
33.	At line 10 of claim 19, it is unclear if “sensory representations of the set of elements” is the same as or different than “sensory representations of a set of elements” recited at line 7 of claim 1. 
34.	At line 2 of claim 20, it is unclear if “sensory representations of the set of elements” is the same as or different than “sensory representations of a set of elements” recited at line 7 of claim 1. 

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


36.	Claims 1-4 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites delivering an experience to a user, designed to relax a user, by showing a set of elements to a user, assessing their physiological state and determining if they have reached a targeted physiological state and then determining if they are progressing. These limitations, under their broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas as it would be practically performable in a human’s mind, with pen or paper, to load a “digital medicine experience” at a sensory immersion vessel as such could constitute loading data at a generic computer; to calculate/sample a target/first value of a physiological state of a user (which could amount to observing heavy breathing of a user and determining that a target value would be to observe “lighter” breathing); to render sensory representations of a set of elements in a virtual environment within the sensory immersion vessel (which could 
37.	This judicial exception is not integrated into a practical application because such steps of “loading”, “rendering”, “sampling” and “calculating” are based on accessing/providing images, analyzing information and making a determination on a state of the user which is akin to observation, evaluation or judgement that defines the mental process grouping. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “sensory immersion vessel” is interpreted to be a generic computer which is recited at a high level of generality.  The claim only recites mental steps of determining a state of a user and does not actually recite a computer or structure itself and therefore would merely amount to mental steps.  Thus, mere instructions to apply a judicial exception using a generic computer does not impose meaningful limits on practicing the abstract idea.  

39.	Claims 2-4, 12, 13, 15-20 do not recite elements that can be considered as significantly more than the abstract idea as they merely recite steps which repeat those steps of sampling, calculating, and showing (“rendering” images) which were recited in claim 1.  Claim 14 merely recites a type of image shown by the computer.  

Allowable Subject Matter
40.	Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791